           Case 2:12-cv-00005-AWI-SAB Document 57 Filed 09/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SHERRY HERKAL,                                     Case No. 2:12-cv-00005-AWI-SAB

12                  Plaintiff,                          ORDER GRANTING IN PART
                                                        STIPULATION FOR EXTENSION OF TIME
13           v.                                         TO FILE DISPOSITIVE DOCUMENTS

14   BOSTON SCIENTIFIC CORPORATION,                     (ECF No. 56)

15                  Defendant.                          DEADLINE: DECEMBER 21, 2020

16

17

18          On June 22, 2020, the parties filed a notice of settlement and an order issued requiring

19 dispositive documents to be filed within ninety days of June 23, 2020. (ECF No. 51.) On
20 September 16, 2020, the parties filed a stipulation for an extension of time to February 2021 for

21 the filing of dispositive documents. (ECF No. 56.) The Court will partially grant an extension of

22 time but finds that there is not good cause demonstrated for the length of the extension requested.

23 Here, the parties have settled the matter and been extended ninety days within which to finalize

24 the settlement and file dispositive documents. Although the parties state that the COVID-19

25 pandemic has presented unforeseen challenges in finalizing the settlement, the Court does not

26 find that good cause has been demonstrated to extend the deadline in this action by the time
27 requested. The Court shall grant an extension of time to file the dispositive documents for an

28 additional ninety days.


                                                    1
            Case 2:12-cv-00005-AWI-SAB Document 57 Filed 09/21/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The joint stipulation requesting an extension of the deadline to file dispositional

 3                  papers is GRANTED IN PART;

 4          2.      The parties shall filed dispositional papers on or before December 21, 2020;

 5          3.      No further extensions of time shall be granted without a showing of good cause;

 6                  and

 7          4.      The failure to comply with this order will result in the issuance of sanctions up to

 8                  and including dismissal of this action.

 9
     IT IS SO ORDERED.
10

11 Dated:        September 21, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
